STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISIANA NO. 2022 KW 0273

VERSUS

ELIJAH L. HAWTHORNE JUNE 6, 2022

In Re: Elijah L. Hawthorne, applying for supervisory writs,
21st Judicial District Court, Parish of Tangipahoa,
No. 601,117.

 

BEFORE : McCLENDON, WELCH, AND THERIOT, JJ.

WRIT DENIED. See La. Code Crim. P. art. 930.4(D); La. Code

Crim. P. art. 930.8; see also State v. Hawthorne, 2018-1473 (La.
App. ist Cir. 1/10/19), 2019 WL 162397.

PMc

JEW
MRT

COURT OF APPEAL, FIRST CIRCUIT

Asn}

DEPUTY CLERK OF COURT
FOR THE COURT